KERN, Associate Judge,
dissenting.
“The whole thing is a problem of money.” (R. 10.) So said the experienced trial judge here during oral argument of the government’s motion to rescind his order.1 So, too, I conclude upon review of the record that money is the root of appeal.
The record reflects that the juvenile with the advice of parents and counsel waived a hearing on the Petition filed in September 1978 (R. 80) and pleaded guilty to malicious destruction of property, viz., more than $200 damages to an auto in the neighborhood where he lived (R. 79, 82.) The court, after ordering a predisposition report prepared by the Department of Human Services (DHS), placed the juvenile on probation and released him to the custody of his parents under various terms and conditions, including his regular attendance at school.2 (R. 85.)
Despite the fact that there was no reference in such order to treatment in any institution outside the District of Columbia, five months after the court had released the juvenile to the custody of his parents on probation the court’s probation officer reported that the juvenile “had absconded from Highlands Hospital where he was receiving treatment for alcohol drinking problems” and “today, he is at the parents . . . home ... . ” (R. 90).
The Highlands Hospital is located in Asheville, North Carolina. (R. 91.) According to representations by the juvenile’s attorney in her pleadings before the trial court, this particular Hospital, a part of Duke University Medical Center, (R. 97), “addressed many of the [juvenile’s] . . . emotional and psychiatric problems.” 3 The record contains no finding of the need for the juvenile’s hospitalization out of the District of Columbia; whether it was proper for the parents to remove him from the District while he was on probation in their custody pursuant to order of the court is not clear.
*18In any event, the trial court, on request of Corporation Counsel to revoke the juvenile’s probation (R. 91), committed him to the custody of DHS and directed DHS to place him “at Duke University Medical Center — Highlands Hospital, Asheville, N.C.” (Supp. Record at 2.) The record reflects no objection by DHS to being directed by the Family Division to return the juvenile, now committed to its custody, to a private hospital in North Carolina for continuation of the treatment he had been undergoing — apparently because such treatment was at the expense of his parents and their medical insurance carrier.4
In October 1979, DHS reported to the court that the juvenile was missing from Highlands Hospital. (R. 98.) The court ordered him taken into custody and then entered a form Order for Release upon Conditions directing once more that he return with his parents to Highlands Hospital in North Carolina on November 16, 1979. (R. 99.) Again, although the juvenile was in the custody of DHS, there is nothing of record denoting an objection by DHS to the court’s order directing the juvenile’s return by his parents to a North Carolina hospital for treatment.
In October 1980, a judge in the Family Division reviewed the juvenile’s commitment. (R. 102.) Two years had then passed since the Petition charging destruction of property and the juvenile’s subsequent waiver and plea of guilty. During most of this time the juvenile had been undergoing treatment at an out-of-state medical facility without any objection from the court or DHS. The social worker from DHS advised the court at this hearing (R. 57):
[A]t this time it is felt that he needs more or less a junior preparatory ... to upgrade his level of academies .... He could go to UDC or D.C. Skills Center, the Occupational Industrial Center, but at this time ... he’s having a problem with alcoholism.... [H]e has had interviews at the Gable School in Atlanta.... [Tjhey are willing to accept him there, and the environment might be more conducive to his continuing his education at that school. Our stand at this point ... is that we have no contract ... with the Gable School, [and] do not have funds for a non-contract facilities. If he were to be placed there we’d have to work ... with D.C. Public Schools, who could share responsibility for tuition ....
The juvenile’s mother advised the court that the Gables School is “a special school for children with learning disabilities.” (R. 60.) The juvenile’s attorney pointed out to the court that if he were to go through “the kind of services and programs that we believe Gables offers, he will be able to deal with ... his early emotional problems and subsequent alcoholism. The learning disability is certainly paramount, but these other issues have to be addressed, and none of them can be addressed in isolation.” (R. 62.)
Counsel also pointed out to the court (R. 113) that the juvenile’s parents “retained the services of Bernice W. Munsey, an educational consultant. Ms. Munsey reviewed all of the information concerning [the juvenile’s] background, schooling, medical and psychiatric treatment and made two recommendations, the Gables Academies and Darrow School in New York.”
When the court learned that the cost of tuition, room, board and books at Gables School was between eight and nine thousand dollars (R. 62-63), the court concluded (R. 64):
I certainly am going to help [the juvenile] get there, because it takes more than that ... to send him out to the Children’s Center.
Despite the protestation from the DHS representative that: “We definitely don’t have the funds” (R. 60), the court entered an order (R. 102) finding, among others, that:
*19The juvenile is in need of special services to address his learning disability, his emotional problems, and his alcoholism;
It is in the juvenile’s best interest that such services be provided outside of the District of Columbia; and
Gables Academies in Atlanta, Georgia has identified the juvenile as being appropriate for their program.
The court rested its findings (R. 102) upon the representation of counsel and the DHS social worker and “letters from Bernice W. Munsey, Educational Consultant and Bruce L. Kline, Director, Gables Academies.”
The court concluded in its Order (R. 103) that DHS place immediately the juvenile at the Gables Academies and “not pay in excess of ... $9,000 for [the juvenile’s] placement.”
The other opinions promulgated in this case deal at length with a difficult issue, viz., the precise line of demarcation between the authority of the Family Division and that of DHS to protect the welfare of a juvenile entering the D.C. court system after being adjudged delinquent. The difference between these two opinions may ultimately require a decision by the court en banc. However, I approach the instant case upon its unique facts.
First, given this record there can be no dispute that the juvenile is in need both of special education by reason of his learning disability and also of special treatment by reason of his long-standing emotional problems that have manifested themselves in his addiction to alcohol.
Second, there is no showing in this record of any plan proposed by DHS to both educate and treat the juvenile in local facilities as an alternative to the plan presented to the Family Division at the October 1980 hearing by the parent’s consultant, Ms. Munsey.
Third, the record is necessarily devoid of evidence of the cost to DHS of its own plan for treatment of the juvenile as compared to the annual cost of his attendance at the Gables Academies. The record reflects only that the DHS representative advised the court that part of the cost of the Gables Academies could be borne by the D.C. Public Schools. (R. 58.)5
Finally, since DHS appears to acknowledge that in other cases it has entered into contracts with institutions other than its own for the care of juveniles committed to its custody (R. 58) and since the Family Division’s Order committing the juvenile to DHS custody in this case (Supp. Record # 2) expressly authorizes DHS to place him in “private institutions” or “special schools” under subcontract arrangements, there is nothing before the trial court to show why such a contractual arrangement with the Gables Academies was beyond the capability of DHS.
In sum, I am not persuaded that the record before us is sufficiently fleshed out to permit an intelligent review of the trial court’s ruling. Accordingly, I would remand for further proceedings designed to elicit the additional information relevant to the continuing custody and treatment of this particular juvenile.

. Government counsel also referred during argument to “a problem with money.” (R. 10).


. Restitution, in part at least, was also ordered.


. The court’s Juvenile Branch Diagnostic Unit referred to “the complexities of this case” (Record at 89), but otherwise provides no further details about the juvenile.


. The juvenile’s counsel represented to the court that the “major financial burden for that placement was assumed by the parents from their own funds and from medical insurance.” (R. 113.)


. I note that D.C.Code 1981, § 16-2325 authorizes the Family Division to direct the family of the juvenile whose “legal custody is vested in any agency” to pay “in whole or in part” the cost of the “support and treatment” of that juvenile.